
	
		I
		112th CONGRESS
		1st Session
		H. R. 3620
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XI of the Social Security Act to improve
		  the quality, health outcomes, and value of maternity care under the Medicaid
		  and CHIP programs by developing a maternity care quality measurement program,
		  evaluating maternity care home models, and supporting maternity care quality
		  collaboratives.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Quality Care for Moms and
			 Babies Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Quality measures for maternity care under Medicaid and
				CHIP.
					Sec. 3. Quality collaboratives.
					Sec. 4. Woman- and family-centered maternity care home
				demonstration program.
				
			2.Quality measures
			 for maternity care under Medicaid and CHIP
			(a)In
			 generalTitle XI of the
			 Social Security Act is amended by inserting after section 1139B (42 U.S.C.
			 1320b–9b) the following new section:
				
					1139C.Maternity
				care quality measurement
						(a)In
				generalThe Secretary shall develop a maternity care quality
				measurement program for care provided to childbearing women and newborns for
				voluntary use by—
							(1)a State in
				administering a State plan under title XIX or a State child health plan under
				title XXI;
							(2)health insurance
				issuers (as such term is defined in section 2791 of the Public Health Service
				Act (42 U.S.C. 300gg–91)) and managed care entities that enter into contracts
				with States for the purpose of administering such plans; and
							(3)providers of items
				and services (including accountable care organizations) with respect to items
				and services provided under such plans.
							(b)Coordination
				with other quality measures
							(1)Medicaid quality
				measurement programThe maternity care quality measurement
				program under subsection (a) shall be developed, administered, and evaluated on
				an ongoing basis as part of, and in coordination with, the Medicaid Quality
				Measurement Program established under section 1139B(b)(5)(A) and the pediatric
				quality measures program established under section 1139A(b). In coordination
				with the publication requirements under section 1139A(b)(5) and 1139B(b)(5)(B),
				the Secretary annually shall publish recommended changes to the core set of
				maternity care quality measures published under subsection (c) that shall
				reflect the development, testing, validation, and consensus process described
				in subsection (d).
							(2)Identification
				of measurement gapsThe
				maternity care quality measurement program under subsection (a) shall include
				procedures for identifying quality measure gaps and establishing priorities for
				the development and advancement of new or modified quality measures under the
				maternity care quality measurement program, the Medicaid Quality Measurement
				Program established under section 1139B(b)(5)(A) and the pediatric quality
				measures program established under section 1139A(b).
							(3)Reports to congress and
				macpacNot later than January
				1, 2017, and every 3 years thereafter, the Secretary shall include in the
				reports required under sections 1139A(a)(6) and 1139B(b)(4) to Congress and the
				Medicaid and CHIP Payment and Access Commission information similar to the
				information required under such sections with respect to the measures
				established under this section.
							(c)Identification
				of an initial set of maternity care quality measures
							(1)Consultation and
				public commentNot later than
				January 1, 2014, the Secretary shall—
								(A)solicit public comment on a recommended
				initial core set of maternity care quality measures; and
								(B)consult with
				stakeholders identified in
				subsection (i)(1) regarding such
				measures.
								(2)PublicationNot later than January 1, 2015, the
				Secretary shall identify, and publish, from maternity care quality measures
				endorsed under section 1890(b)(2), an initial core set of maternity care
				quality measures.
							(3)Standardized
				reportingThe Secretary shall
				develop a standardized format for reporting information based on the initial
				core set of maternity care quality measure for voluntary use in data collection
				and reporting by—
								(A)a State in
				administering a State plan under title XIX or a State Child Health Plan under
				title XXI;
								(B)health insurance
				issuers and managed care entities that enter into contracts with States for the
				purpose of administering such plans; and
								(C)providers of items
				and services (including accountable care organizations) with respect to items
				and services provided under such plans.
								(d)Development of
				additional quality measures
							(1)Contracts with
				qualified entitiesNot later
				than the end of the 6-month period beginning on the date the Secretary
				publishes the initial measures under
				subsection (c)(2), subject to
				subsection (b), the Secretary, acting through the Agency for Healthcare
				Research and Quality, in consultation with the Centers for Medicare &
				Medicaid Services, shall enter into grants, contracts, or intergovernmental
				agreements with qualified measure development entities for the purpose of
				developing, testing, and validating maternity care quality measures in areas
				that are not adequately covered by the measures so published.
							(2)Qualified
				measure development entity definedFor purposes of this
				subsection, the term qualified measure development entity means an
				entity that—
								(A)has demonstrated
				expertise and capacity in the development and testing of quality
				measures;
								(B)has adopted
				procedures for quality measure development that ensure the inclusion of—
									(i)the views of the individuals and entities
				referred to in
				subsection (e)(2)(E) and whose
				performance will be assessed by the measures; and
									(ii)the views of
				other individuals and entities (including patients, consumers, and health care
				purchasers) who will use the data generated as a result of the use of the
				quality measures;
									(C)for the purpose of ensuring that the
				quality measures developed under this subsection meet the requirements to be
				considered for endorsement under section 1890(b)(2), has provided assurances to
				the Secretary that the measure development entity will collaborate with—
									(i)the
				Secretary;
									(ii)the
				consensus-based entity with a contract under section 1890(a)(1); and
									(iii)stakeholders
				(including those stakeholders identified in
				subsection (i)(1)), as
				practicable;
									(D)has transparent
				policies regarding governance and conflicts of interest; and
								(E)submits an
				application to the Secretary at such time, and in such form and manner, as the
				Secretary may require.
								(3)eMeasures
								(A)In
				generalA qualified measure
				development entity with a grant, contract, or intergovernmental agreement under
				paragraph (1), in developing quality
				measures, shall consult with the voluntary consensus standards setting
				organizations and other organizations involved in the advancement of
				evidence-based measures of health care as the Secretary consults with under
				sections 1139A(b)(3)(H) and 1139B(b)(5)(A) to create eMeasures that are aligned
				with the measures developed under the Medicaid Quality Measurement Program
				established under section 1139B(b)(5)(A) and the pediatric quality measures
				program established under section 1139A(b).
								(B)eMeasure
				definedFor purposes of this section, the term
				eMeasure means a measure for which measurement data (including
				clinical data) will be collected electronically, including through the use of
				electronic health records and other electronic data sources.
								(4)EndorsementAny maternity care quality measures
				developed under this subsection by a qualified measure development entity shall
				be submitted by the qualified measure development entity to the consensus-based
				entity with a contract under section 1890(a)(1) to be considered for
				endorsement under section 1890(b)(2).
							(e)Types of
				measures
							(1)In
				generalThe maternity quality measures identified under
				subsection (c) and the measures
				developed under
				subsection (d) shall—
								(A)be evidence-based;
								(B)utilize risk
				adjustment or risk stratification methodologies, if appropriate;
								(C)utilize attribution methods to specify the
				clinicians, facilities, and other entities that the measures are applicable
				to;
								(D)be pilot-tested with regards to scientific
				validity, feasibility, and attribution method; and
								(E)include a balance
				of each of the types of measures listed in
				paragraph (2).
								(2)List of types of
				measuresThe measures listed in this paragraph are the
				following:
								(A)Measures of the
				process, experience, efficiency, and outcomes of maternity care, including
				postpartum outcomes.
								(B)Measures that
				apply to—
									(i)women and newborns who are healthy and at
				low risk, including measures of appropriately low-intervention, physiologic
				birth in low-risk women; and
									(ii)women and newborns at higher risk.
									(C)Measures that
				apply to—
									(i)childbearing
				women; and
									(ii)newborns.
									(D)Measures that
				apply to care during—
									(i)pregnancy;
									(ii)intrapartum
				period; and
									(iii)the postpartum
				period.
									(E)Measures that
				apply to—
									(i)clinicians and
				clinician groups;
									(ii)facilities;
									(iii)health plans;
				and
									(iv)accountable care organizations.
									(F)Measurement
				of—
									(i)disparities;
									(ii)care
				coordination; and
									(iii)shared
				decisionmaking.
									(3)Physiologic
				definedFor purposes of this
				subsection, the term physiologic means characteristic of or
				conforming to the normal functioning or state of the body or a tissue or organ,
				normal, and not pathologic.
							(4)ConstructionNothing in this subsection shall be
				construed as supporting the restriction of coverage, under title XIX or XXI or
				otherwise, to only those services that are evidence-based, or in anyway
				limiting available services.
							(f)Maternity
				Consumer Assessment of Healthcare Providers and Systems surveys
							(1)Adaption of
				surveysNot later than January 1, 2016, for the purpose of
				measuring the care experiences of childbearing women and newborns, the Agency
				for Healthcare Research and Quality shall adapt the Consumer Assessment of
				Healthcare Providers and Systems program surveys of—
								(A)providers;
								(B)facilities;
				and
								(C)health
				plans.
								(2)Surveys must be
				effectiveThe Agency for
				Healthcare Research and Quality shall ensure that the surveys adapted under
				paragraph (1) are effective in
				measuring aspects of care that childbearing women and newborns experience,
				which may include—
								(A)various types of
				care settings;
								(B)various types of
				caregivers;
								(C)considerations
				relating to pain;
								(D)shared
				decisionmaking;
								(E)supportive care
				around the time of birth; and
								(F)other topics
				relevant to the quality of the experience of childbearing women and
				newborns.
								(3)LanguagesThe
				surveys adapted under
				paragraph (1) shall be available in
				English and Spanish.
							(4)EndorsementThe
				Agency for Healthcare Research and Quality shall submit any Consumer Assessment
				of Healthcare Providers and Systems surveys adapted under this subsection to
				the consensus-based entity with a contract under section 1890(a)(1) to be
				considered for endorsement under section 1890(b)(2).
							(5)ConsultationThe adaption of (and process for applying)
				the surveys under
				paragraph (1) shall be conducted in
				consultation with the stakeholders identified in
				subsection (i)(1).
							(g)Annual state
				reports regarding state-Specific quality of care measures applied under
				medicaid
							(1)Annual State
				reportsEach State with a State plan or waiver approved under
				title XIX shall annually report (separately or as part of an annual report
				required under section 1139A(c) or section 1139B(d)), to the Secretary on
				the—
								(A)State-specific
				maternity health quality measures applied by the State under the such plan;
				and
								(B)State-specific
				information on the quality of maternity care furnished to Medicaid eligible
				individuals under such plan, including information collected through external
				quality reviews of managed care organizations under section 1932 and benchmark
				plans under section 1937.
								(2)PublicationNot
				later than September 30, 2015, and annually thereafter, the Secretary shall
				collect, analyze, and make publicly available the information reported by
				States under subparagraph (A).
							(h)Conversion of
				currently endorsed measures and creation of initial quality data model To
				enable electronic health records To measure the care of childbearing women and
				newborns
							(1)In
				generalNot later than
				January 1, 2015, for the purpose of fostering automated patient-centered
				longitudinal quality measurement of maternal and newborn care using clinical
				data, the consensus-based entity with a contract under section 1890(b)(2) shall
				coordinate—
								(A)the conversion of
				endorsed measures for the care of childbearing women and newborns to eMeasures
				(as such term is defined in
				subsection (d)(3)(B)); and
								(B)the development of
				an initial quality data model for use within electronic health records of
				childbearing women and newborns enrolled in a program administered by a State
				through State plans under title XIX and State Child Health plans under title
				XXI for purposes of such eMeasures.
								(2)Requirements for
				eMeasure conversion and quality data model creationThe conversion to eMeasures and the quality
				data model creation under
				paragraph (1) shall, for each quality
				measure of the care of childbearing women or newborns that the consensus-based
				entity with a contract under section 1890(b)(2) has endorsed, use the entity’s
				measure authoring tool to—
								(A)specify standard data elements, quality
				data elements, and data flow connectors to electronic information;
								(B)specify quality measure logical
				statements;
								(C)test quality measure validity with an
				appropriate electronic health record test database;
								(D)finalize eMeasures for export to electronic
				health record systems; and
								(E)carry out this work in—
									(i)collaboration with
				the developer or sponsor of each endorsed measure, who is responsible, under an
				agreement with the entity that endorsed such measure, for updating such
				measure; and
									(ii)consultation with
				the stakeholders identified in
				subsection (i)(1).
									(3)Coordination
				with HITECH ActIn carrying out activities under this subsection,
				the consensus-based entity with a contract under section 1890(b)(2) shall take
				into account, and to the extent practicable, coordinate with, similar
				activities relating to the implementation of the Health Information Technology
				for Economic and Clinical Health Act established under title XIII of division A
				and title IV of division B of Public Law 111–5.
							(i)Stakeholders
							(1)In
				generalThe stakeholders identified in this paragraph are—
								(A)the various
				clinical disciplines and specialties involved in providing maternity
				care;
								(B)State Medicaid
				administrators;
								(C)maternity care
				consumers and their advocates;
								(D)technical experts
				in quality measurement;
								(E)hospital, facility
				and health system leaders;
								(F)employers and
				purchasers; and
								(G)other individuals
				who are involved in the advancement of evidence-based maternity care quality
				measures.
								(2)Professional
				organizationsThe
				stakeholders identified under
				paragraph (1) may include
				representatives from relevant national medical specialty and professional
				organizations and specialty societies.
							(j)Authorization of
				appropriationsThere are
				authorized to be appropriated $28,000,000 to carry out this section. Funds
				appropriated under this subsection shall remain available until
				expended.
						.
			(b)Conforming
			 amendments
				(1)Section
			 1139A(a)(6) of the Social Security Act (42 U.S.C. 1320b–9a(a)(6)) is amended,
			 in the matter preceding subparagraph (A), by inserting and the Medicaid
			 and CHIP Payment and Access Commission after
			 Congress.
				(2)Section
			 1139B(b)(4) of such Act (42 U.S.C. 1320b–9b(b)(4)) is amended by inserting
			 and the Medicaid and CHIP Payment and Access Commission after
			 Congress.
				3.Quality
			 collaboratives
			(a)GrantsThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) may make grants
			 to eligible entities to support—
				(1)the development of
			 new State and regional maternity care quality collaboratives;
				(2)expanded activities of existing maternity
			 care quality collaboratives; and
				(3)maternity care initiatives within
			 established State and regional quality collaboratives that are not focused
			 exclusively on maternity care.
				(b)Eligible
			 entityThe following entities
			 shall be eligible for a grant under
			 subsection (a):
				(1)Quality collaboratives that focus entirely,
			 or in part, on maternity care initiatives, to the extent that such
			 collaboratives use such grant only for such initiatives.
				(2)Entities seeking
			 to establish a maternity care quality collaborative.
				(3)State Medicaid
			 agencies.
				(4)State departments
			 of health.
				(5)Health insurance
			 issuers (as such term is defined in section 2791 of the Public Health Service
			 Act (42 U.S.C. 300gg–91)).
				(6)Provider organizations, including
			 associations representing—
					(A)health
			 professionals; and
					(B)hospitals.
					(c)Eligible
			 projects and programsIn
			 order for a project or program of an eligible entity to be eligible for funding
			 under
			 subsection (a), the project or program must
			 have goals that are designed to improve the quality of maternity care
			 delivered, such as—
				(1)improving the
			 appropriate use of cesarean section;
				(2)reducing maternal
			 and newborn morbidity rates;
				(3)improving
			 breast-feeding rates;
				(4)reducing hospital readmission rates;
				(5)identifying improvement priorities through
			 shared peer review and third-party reviews of qualitative and quantitative
			 data, and developing and carrying out projects or programs to address such
			 priorities; or
				(6)delivering
			 risk-appropriate levels of care.
				(d)ActivitiesActivities
			 that may be supported by the funding under
			 subsection (a) include the following:
				(1)Facilitating
			 performance data collection and feedback reports to providers with respect to
			 their performance, relative to peers and benchmarks, if any.
				(2)Developing,
			 implementing, and evaluating protocols and checklists to foster safe,
			 evidence-based practice.
				(3)Developing, implementing, and evaluating
			 programs that translate into practice clinical recommendations supported by
			 high-quality evidence in national guidelines, systematic reviews, or other
			 well-conducted clinical studies.
				(4)Developing
			 underlying infrastructure needed to support quality collaborative activities
			 under this subsection.
				(5)Providing technical assistance to providers
			 and institutions to build quality improvement capacity and facilitate
			 participation in collaborative activities.
				(6)Developing the capability to access the
			 following data sources:
					(A)A mother’s
			 prenatal, intrapartum, and postpartum records.
					(B)A mother’s medical
			 records.
					(C)An infant’s
			 medical records since birth.
					(D)Birth and death
			 certificates.
					(E)Any other relevant
			 State-level generated data (such as data from the pregnancy risk assessment
			 management system (PRAMS)).
					(7)Developing access to blinded liability
			 claims data, analyzing the data, and using the results of such analysis to
			 improve practice.
				(e)Special rule for
			 births
				(1)In
			 generalSubject to paragraph (2), if a grant under
			 subsection (a) is for a project or program
			 that focuses on births, at least 25 percent of the births addressed by such
			 project or program must occur in health facilities that perform fewer than
			 1,000 births per year.
				(2)ExceptionIn
			 the case of a grant under subsection (a) for a project or program located in a
			 State in which less than 25 percent of the health facilities in the State
			 perform less than 1,000 births per year, the percentage of births in such
			 facilities addressed by such project or program shall be commensurate with the
			 Statewide percentage of births performed at such facilities.
				(f)Use of quality
			 measuresProjects and
			 programs for which such a grant is made shall—
				(1)include data collection with rapid analysis
			 and feedback to participants with a focus on improving practice and health
			 outcomes;
				(2)develop a plan to
			 identify and resolve data collection problems;
				(3)identify and
			 document evidence-based strategies that will be used to improve performance on
			 quality measures and other metrics; and
				(4)exclude from
			 quality measure collection and reporting physicians and midwives who attend
			 fewer than 30 births per year.
				(g)Reporting on
			 quality measuresAny reporting requirements established by a
			 project or program funded under
			 subsection (a) shall be designed to—
				(1)minimize costs and
			 administrative effort; and
				(2)use existing data
			 resources when feasible.
				(h)ClearinghouseThe Secretary shall establish an online,
			 open-access clearinghouse to make protocols, procedures, reports, tools, and
			 other resources of individual collaboratives available to collaboratives and
			 other entities that are working to improve maternity care quality.
			(i)EvaluationA quality collaborative (or other entity
			 receiving a grant under
			 subsection (a)) shall—
				(1)develop and carry out plans for evaluating
			 its maternity care quality improvement programs and projects; and
				(2)publish its
			 experiences and results in articles, technical reports, or other formats for
			 the benefit of others working on maternity care quality improvement
			 activities.
				(j)Annual reports
			 to SecretaryA quality collaborative or other eligible entity
			 that receives a grant under
			 subsection (a) shall submit an annual report
			 to the Secretary containing the following:
				(1)A
			 description of the activities carried out using the funding from such
			 grant.
				(2)A description of any barriers that limited
			 the ability of the collaborative or entity to achieve its goals.
				(3)The achievements of the collaborative or
			 entity under the grant with respect to the quality, health outcomes, and value
			 of maternity care.
				(4)A
			 list of lessons learned from the grant.
				Such
			 reports shall be made available to the public.(k)Governance
				(1)In
			 generalA maternity care
			 quality collaborative or a maternity care program within a broader quality
			 collaborative that is supported under subsection (a) shall be governed by a
			 multi-stakeholder executive committee.
				(2)CompositionSuch
			 executive committee shall include individuals who represent—
					(A)physicians,
			 including physicians in the fields of general obstetrics, maternal-fetal
			 medicine, family medicine, neonatology, and pediatrics;
					(B)nurse-practitioners
			 and nurses;
					(C)certified
			 nurse-midwives and certified midwives;
					(D)health facilities
			 and health systems;
					(E)consumers;
					(F)employers and
			 other private purchasers;
					(G)Medicaid programs;
			 and
					(H)other public
			 health agencies and organizations, as appropriate.
					Such
			 committee also may include other individuals, such as individuals with
			 expertise in health quality measurement and other types of expertise as
			 recommended by the Secretary. Such committee also may be composed of a
			 combination of general collaborative executive committee members and maternity
			 specific project executive committee members.(l)ConsultationA quality collaborative or other eligible
			 entity that receives a grant under
			 subsection (a) shall engage in regular
			 ongoing consultation with—
				(1)regional and State public health agencies
			 and organizations;
				(2)public and private
			 health insurers; and
				(3)regional and State
			 organizations representing physicians, midwives, and nurses who provide
			 maternity services.
				(m)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $15,000,000 to carry out this section. Funds appropriated under this subsection
			 shall remain available until expended.
			4.Woman- and
			 family-centered maternity care home demonstration program
			(a)DefinitionsIn
			 this section:
				(1)CHIPThe
			 term CHIP means the State Children's Health Insurance Program
			 established under title XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.).
				(2)Eligible
			 individualsThe term
			 eligible individual means a childbearing woman who is receiving
			 assistance under Medicaid or CHIP.
				(3)Eligible
			 entityThe term eligible entity means a State, an
			 entity or organization receiving payments under Medicaid or CHIP, a hospital, a
			 freestanding birth center (as defined in section 1905(l)(3)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(3)(B)), an entity or organization receiving
			 assistance under section 330 of the Public Health Service Act (42 U.S.C. 254b),
			 a federally qualified health center (as defined in subsection (l)(2)(C) of
			 section 1905 of the Social Security Act (42 U.S.C. 1396d), a rural health
			 clinic (as defined in subsection (l)(1) of such section), or an entity that
			 receives assistance under title X or XX of the Public Health Service Act (42
			 U.S.C. 300 et seq., 300z et seq.), that submits an approved application to the
			 Secretary to conduct a demonstration project under this section.
				(4)MedicaidThe
			 term Medicaid means the Federal and State program for medical
			 assistance established under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.).
				(5)Principal
			 maternity care providerThe term principal maternity care
			 provider means:
					(A)A physician (as
			 defined in section 1861(r)(1) of the Social Security Act (42 U.S.C.
			 1395x(r)(1)) who meets the following requirements:
						(i)The
			 physician is a board certified physician who specializes in women’s health
			 issues, such as obstetrics and gynecology, or family practice, and who provides
			 continuous and comprehensive care for individuals under the physician's
			 care.
						(ii)The
			 physician has the staff and resources to manage the comprehensive and
			 coordinated health care of each such individual.
						(iii)The physician
			 practices in a practice, health or birth center, clinic, or hospital recognized
			 to be a maternity care home.
						(iv)Such other
			 requirements as are defined by the Secretary.
						(B)An advanced
			 practice nurse, a certified nurse-midwife (CNM) or certified midwife (CM)
			 certified by the American Midwifery Certification Board, or physician
			 assistant, who meets the following requirements:
						(i)The
			 advanced practice nurse, midwife, or physician assistant specializes in women’s
			 health issues, such as obstetrics and gynecology, and provides continuous and
			 comprehensive care for patients.
						(ii)The
			 advanced practice nurse, midwife, or physician assistant has the staff and
			 resources to manage the comprehensive and coordinated health care of each such
			 individual.
						(iii)The advanced
			 practice nurse, midwife, or physician assistant practices in a practice or
			 health or birth center recognized to be a maternity care home.
						(iv)Such other
			 requirements as are defined by the Secretary.
						(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(7)Maternity care
			 homeThe term maternity
			 care home means a physician-led practice, or advanced practice nurse-,
			 certified nurse-midwife-, certified midwife, or physician assistant-led
			 practice in those States in which State law does not require direct supervision
			 of licensed advanced practice nurses, certified nurse-midwives, certified
			 midwives, or physician assistants providing services in a hospital, practice,
			 health or birth center, or clinic participating as maternity care home under
			 the program that uses practice innovations and coordination agreements with
			 other providers to improve the management and coordination of maternity care
			 that meets the following standards:
					(A)The practice,
			 health or birth center, clinic, or hospital is able to provide or coordinate
			 maternity care for women, including preconception care, prenatal care, family
			 planning, medical care, mental and behavioral health care, and screening, that,
			 at a minimum, includes at least 3 of the following, and may include all of the
			 following:
						(i)An
			 initial health assessment and development of a maternity care plan.
						(ii)Pregnancy care to
			 foster access of all women to preventive services and support, including
			 guidance about nutrition, weight gain, exercise, stress management, rest, and
			 environmental exposures.
						(iii)Pregnancy care
			 to foster access of women with special needs to such services as help with
			 smoking cessation; use of alcohol and other harmful substances; mood disorders;
			 and domestic violence.
						(iv)Evaluation and
			 development of a plan for appropriate use of any continuing and new
			 prescription and over-the-counter medications.
						(v)Appropriate care
			 for women who are deemed at risk for premature birth.
						(vi)Appropriate care
			 for women who are members of a minority population that experiences
			 pregnancy-related health disparities.
						(vii)Coordination
			 with providers of services for any ongoing or new medical conditions.
						(viii)Care to foster
			 initiation and establishment of breast feeding through effective prenatal,
			 intrapartum, and postpartum services and practices.
						(ix)Plan for
			 childbirth that supports utilization of evidence-based intrapartum
			 practices.
						(x)Care
			 of the newborn from birth until transition to the baby's primary care provider,
			 including preventive practices promoting optimal feeding and attachment.
						(xi)Postpartum health
			 services for the first two months after birth, including family planning,
			 weight control, exercise, nutrition, and other preventive services; assessment
			 and treatment for postpartum depression and other mood disorders; assessment
			 and treatment of other new-onset conditions that may include infection, pain,
			 and heavy bleeding; and any continuing needs for help with smoking cessation,
			 substance abuse, and other health risks.
						(xii)At
			 the conclusion of maternity services and as needed in the course of maternity
			 services, communication with the primary care providers of the woman and
			 newborn about care processes, outcomes of maternal and newborn care, and any
			 continuing health care needs.
						(xiii)Any other
			 services specified by the Secretary.
						(B)The practice,
			 health or birth center, clinic, or hospital applies standards for access to
			 care and communication with eligible individuals participating in the
			 demonstration program established under this section, including direct and
			 ongoing access to the principal maternity care provider who accepts
			 responsibility for providing continuous care, including coordination for
			 comprehensive maternity care to the whole person, in collaboration with a team
			 of other health professionals, including other nurses, primary care and
			 specialist physicians, and mental health professionals, as needed and
			 appropriate. Care is patient and family centered, culturally and linguistically
			 appropriate, structured to ensure women receive complete and accurate health
			 information for shared decisionmaking, and structured to assure confidentiality
			 so that teens and women may seek needed care in a timely way.
					(C)The practice,
			 health or birth center, clinic, or hospital has readily accessible, clinically
			 useful records on eligible individuals participating in the demonstration
			 program established under this section, when feasible through electronic health
			 records available in ambulatory and inpatient settings, that enable the
			 practice to treat such individuals comprehensively and systematically.
					(D)The practice,
			 health or birth center, clinic or hospital maintains continuous relationships
			 with eligible individuals participating in the demonstration program
			 established under this section by implementing clinical recommendations
			 supported by high-quality evidence in national guidelines, systematic reviews,
			 or other well-conducted clinical studies and applying them to the identified
			 needs of such individuals over time and with the intensity needed by such
			 individuals.
					(E)The practice,
			 health or birth center, clinic, or hospital supports eligible individuals in
			 self-care to pursue their goals and achieve optimal health.
					(F)The practice, health or birth center,
			 clinic, or hospital assesses and addresses barriers to communication between
			 health professions and eligible individuals.
					(G)The practice,
			 health or birth center, clinic, or hospital has in place the resources and
			 processes necessary to achieve improvements in the management and coordination
			 of care for eligible individuals participating in the demonstration program
			 established under this section, including—
						(i)providing training
			 programs for personnel involved in the coordination of care;
						(ii)utilizing
			 information technology to support optimal patient care, performance measurement
			 and use of the results to improve practice, patient education, and enhanced
			 communication; and
						(iii)implementation
			 of programs to improve the quality of care.
						(H)The practice,
			 health or birth center, clinic, or hospital meets the requirements imposed on a
			 covered entity for purposes of applying part C of title XI of the Public Health
			 Service Act (42 U.S.C. 300b–1 et seq.) and all regulatory provisions
			 promulgated there under, including regulations (relating to privacy) adopted
			 pursuant to the authority of the Secretary under section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
			 note).
					(b)Establishment
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish a maternity care home demonstration program
			 (in this section referred to as the program).
				(2)Duration;
			 scopeThe program shall be conducted for a 3-year period (except
			 that an eligible individual participating in the program shall remain eligible
			 for items and services provided under the program through 2 months postpartum
			 regardless of the termination of the program period) and shall include a
			 nationally representative sample of physicians, advanced practice nurses,
			 certified nurse midwives, certified midwives, and physician assistants who
			 specialize in women’s health issues, such as obstetrics and gynecology, or
			 family practice, and who serve urban, rural, and underserved areas in a total
			 of no more than 8 States.
				(3)ComprehensivenessThe Secretary shall give priority under the
			 program to demonstration projects that reflect a comprehensive inclusion of the
			 care components identified under subsection (a)(7)(A).
				(4)Encouraging
			 participation of small physician practicesThe program shall be
			 designed to include the participation of maternity care providers in practices
			 with fewer than 4 full-time equivalent clinicians, as well as maternity care
			 providers in larger practices, particularly in rural and underserved
			 areas.
				(5)Program
			 goalsThe program shall be designed in order to determine whether
			 and to what extent maternity care homes accomplish the following:
					(A)Increase—
						(i)cost
			 efficiencies of maternity care delivery;
						(ii)the
			 reliable provision of care supported by high-quality evidence in national
			 guidelines, systematic reviews, or other well-conducted clinical
			 studies;
						(iii)communication among maternity care
			 providers, other health professionals, facilities, and eligible individuals;
			 and
						(iv)the quality of maternity care services
			 provided, as based on nationally endorsed quality measures.
						(B)Decrease—
						(i)inappropriate
			 emergency room utilization;
						(ii)avoidable
			 maternal and newborn hospitalizations and admissions to intensive care
			 units;
						(iii)duplication of
			 health care services provided; and
						(iv)health
			 disparities.
						(C)Improve—
						(i)the
			 woman’s experience of care and the maternity care provider’s experience of
			 providing care; and
						(ii)health outcomes
			 of women and newborns, such as—
							(I)decreased preterm
			 and early term birth, postpartum morbidities, and untreated postpartum
			 depression; and
							(II)increased vaginal
			 birth and initiation and duration of exclusive breast feeding.
							(6)Eligible
			 individual and eligible entity participation
					(A)Eligible
			 individualsThe Secretary shall establish a process under
			 which—
						(i)an
			 eligible individual may elect to participate in a maternity care home under the
			 program; and
						(ii)no
			 cost sharing shall be imposed with respect to any service required under to be
			 provided to the individual under the program.
						(B)Assurance of
			 participation of eligible entities that are not participating providers or are
			 in states with managed careThe Secretary shall establish a
			 process to ensure that eligible entities that are not participating providers
			 under Medicaid or CHIP in the State, or, in the case of a State that contracts
			 with a private entity to manage parts of the Medicaid or CHIP in the State, do
			 not participate with that entity, are able to participate in the
			 program.
					(7)Standard setting
			 processIn consultation with the stakeholders specified in
			 subsection (d), the Secretary shall—
					(A)develop a
			 maternity care home reimbursement methodology that takes into consideration, to
			 the maximum extent practicable—
						(i)recognition of the
			 value of maternity care provider and clinical staff work associated with
			 patient care that falls outside the face-to-face visit, such as the time and
			 effort spent on educating family members and arranging appropriate followup
			 services with other health care professionals;
						(ii)reimbursement of
			 services associated with coordination of care both within a given practice and
			 between consultants, ancillary providers, and community resources;
						(iii)recognition of
			 expenses that the maternity care home practices will incur to acquire and
			 utilize health information technology, such as clinical decision support tools,
			 patient registries, or electronic medical records;
						(iv)reimbursement for
			 separately identifiable e-mail and telephonic consultations, either as
			 separately billable services or as part of a global management fee;
						(v)recognition of the
			 value of provider work associated with remote monitoring of clinical data using
			 technology;
						(vi)reimbursement for
			 provision of preventive services, health education, and participation in shared
			 decisionmaking;
						(vii)recognition and sharing of savings with
			 respect to reduction of procedures and practices that are contrary to
			 high-quality evidence in national guidelines, systematic reviews, or other
			 well-conducted clinical studies and to reductions in the occurrence of health
			 and pregnancy complications, hospitalization rates, medical errors, adverse
			 drug reactions, and other occurrences;
						(viii)allowance for
			 additional payments for achieving measurable and continuous quality
			 improvements, including under a process established by the Secretary for paying
			 a performance-based bonus to maternity care homes which meet or achieve
			 substantial improvements in performance (as specified under clinical, patient
			 experience of care, and efficiency benchmarks established by the
			 Secretary);
						(ix)recognition of
			 the existing payment methodology for federally qualified health centers when
			 determining the most appropriate mechanism for providing bonus payments for
			 maternity care home services delivered at such centers; and
						(x)such
			 other innovative methods as the Secretary finds appropriate;
						(B)develop
			 appropriate risk-adjustment mechanisms to account for varying costs of
			 maternity care homes based upon characteristics of the eligible individuals
			 participating in the program;
					(C)make allowance for
			 additional payments for achieving measurable and continuous quality
			 improvements, including under a process established by the Secretary for paying
			 a performance-based bonus to maternity care homes which meet or achieve
			 substantial improvements in performance (as specified under clinical, patient
			 experience, and efficiency benchmarks established by the Secretary in
			 consultation with the stakeholders specified in subsection (d));
					(D)recognize the
			 existing payment methodology for federally qualified health centers when
			 determining the most appropriate mechanism for providing bonus payments for
			 maternity care home services delivered at such centers; and
					(E)establish such
			 other methods as the Secretary, in consultation with the stakeholders specified
			 in subsection (d), finds appropriate.
					(8)Planning or
			 implementation grantsThe Secretary may award planning or
			 implementation grants to eligible entities desiring or selected to participate
			 in the program.
				(9)Ongoing
			 oversight and performance assessmentThe Secretary shall
			 establish procedures to ensure that hospitals, practices, health or birth
			 centers, and clinics participating as maternity care homes under the program,
			 and the physicians, advanced practice nurses, certified nurse-midwives,
			 certified midwives, and physician assistants providing services at such
			 hospitals, practices, centers, and clinics, have access to confidential
			 feedback and benchmarking reports as a function of the hospital's, practice's,
			 health or birth center's, or clinic's monitoring of its clinical process and
			 performance (including process and outcome measures).
				(10)Technical
			 assistanceThe Secretary shall establish mechanisms to provide
			 technical assistance to hospitals, practices, health or birth centers, and
			 clinics participating as maternity care homes under the program.
				(11)Payments to
			 StatesThe Secretary shall pay each State participating in the
			 program an amount equal to 100 percent of the amounts expended by the State for
			 services provided to an eligible individual under the program, including
			 administrative expenses.
				(12)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $50,000,000 to carry out this section. Funds appropriated under this paragraph
			 shall remain available until expended.
				(c)Evaluations and
			 program reports
				(1)Annual interim
			 evaluations and reportsFor each year of the program, the
			 Secretary shall provide for an interim evaluation of the program and shall
			 submit to Congress and the Medicaid and CHIP Payment and Access Commission
			 established under section 1900 of the Social Security Act (42 U.S.C. 1396) (in
			 this subsection referred to as MACPAC) reports on the results of
			 such evaluations.
				(2)Final evaluation
			 and reportThe Secretary shall provide for a final evaluation of
			 the program and shall submit to Congress and MACPAC, not later than 1 year
			 after completion of the program, a final report on the program based on the
			 results of such evaluation. Such final report shall include—
					(A)an assessment of
			 improvements in quality and outcomes of childbearing women and newborns
			 identified under the program goals specified in subsection (b)(4);
					(B)an assessment of
			 the women's experience of care and the maternity care providers'
			 satisfaction;
					(C)an assessment of
			 which women, based on demographic factors, such as age, race, sexual
			 orientation, disability, ethnicity, and socioeconomic status, benefit the most
			 from participating in a maternity care home;
					(D)estimates of cost
			 savings to Medicaid, CHIP, and other Federal programs resulting from the
			 program; and
					(E)recommendations
			 for such legislation and administrative action as the Secretary determines to
			 be appropriate.
					(d)Consultation
			 with relevant stakeholdersIn carrying out the activities under
			 this section, the Secretary shall consult with the following stakeholders on
			 selection and evaluation of the program, setting of payment and incentives
			 criteria, and other activities determined by the Secretary (in addition to the
			 issues for which consultation with such stakeholders is required in other
			 subsections of this section):
				(1)States.
				(2)National organizations and individuals
			 representing obstetrician-gynecologists, family physicians, certified
			 nurse-midwives and certified midwives, advanced practice nurses, registered
			 nurses, and physician assistants.
				(3)National
			 organizations representing consumers.
				(4)Health care
			 providers that furnish care to women who live in urban and rural medically
			 underserved communities and are at heightened risk for poor health
			 outcomes.
				(5)National
			 organizations and individuals with expertise in maternity health quality
			 measurement and coding and reimbursement related issues.
				(6)National
			 organizations and individuals that provide social and medical services to
			 pregnant women, such as mental health professionals and social workers.
				
